
	

113 HRES 532 IH: Calls on the Government of Turkey to allow free expression and Internet freedom.
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 532
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Ms. Eshoo (for herself, Mr. Marino, Mr. Kennedy, and Mr. Keating) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calls on the Government of Turkey to allow free expression and Internet freedom.
	
	
		Whereas an independent, unfettered media and freedom of expression, including the Internet and
			 social media, are essential elements of democratic, transparent, and open
			 societies;
		Whereas millions of people in Turkey, including senior members of the Government of Turkey, use the
			 Internet and social media to communicate on a daily basis;
		Whereas the Government of Turkey imposed a countrywide ban on access to Twitter on March 20, 2014,
			 and to YouTube on March 27, 2014, blocking the use of the communications
			 platforms;
		Whereas respected nongovernmental organizations have condemned the decision to block Twitter and
			 YouTube as an attack on Internet freedom and freedom of expression in
			 Turkey;
		Whereas Twitter has been blocked in Turkey, China, Iran, North Korea, and Syria and YouTube has
			 been blocked in Turkey, China, Iran, and Pakistan;
		Whereas the Turkish Bar Association argued that the ban on Twitter is unconstitutional and in
			 violation of Turkish and European human rights laws; and
		Whereas on March 26, 2014, the Turkish district court in Ankara blocked implementation of the ban
			 due to the restriction on freedom of expression and communication that are
			 protected by the Turkish Constitution and the European Convention of Human
			 Rights: Now, therefore, be it
	
		That the House of Representatives—
			(1)calls on the Government of Turkey to lift restrictions on freedom of the press, freedom of
			 expression, and Internet freedom, including social media, in Turkey;
			(2)recognizes the critical role that technology and social media play in helping independent
			 journalists and the general public to communicate, access information, and
			 support accountability; and
			(3)reaffirms the importance of Internet freedom to promote democracy and good governance around the
			 world.
			
